    Case 2:19-cv-10182-CJC-AGR Document 8 Filed 12/12/19 Page 1 of 5 Page ID #:166


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Central District
                                                    __________  DistrictofofCalifornia
                                                                             __________

      CORBRUS, LLC, a Delaware limited liability                     )
                   company,                                          )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-CV-10182-CJC(AGRx)
                                                                     )
      8TH BRIDGE CAPITAL, INC., a California                         )
     corporation; 8TH BRIDGE CAPITAL, LLC, a                         )
   California limited liability company; YOUNG HUN
        KIM, an individual; (See Attachment #1)                      )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           8TH BRIDGE CAPITAL, INC., a California corporation
                                           2271 W Malvern Ave., Unit 167
                                           Fullerton, CA 92833

                                           (See Attachement #2)



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Yasin M. Almadani (Cal. Bar No. 242798)
                                           ALMADANI LAW
                                           14742 Beach Blvd., Suite 410
                                           La Mirada, California 90638
                                           (213) 335-3935 | YMA@LawAlm.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
     Case 2:19-cv-10182-CJC-AGR Document 8 Filed 12/12/19 Page 2 of 5 Page ID #:167


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-10182-CJC(AGRx)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
     Case 2:19-cv-10182-CJC-AGR Document 8 Filed 12/12/19 Page 3 of 5 Page ID #:168



 1    Yasin M. Almadani (Cal. Bar No. 242798)
      ALMADANI LAW
 2    14742 Beach Blvd., Suite 410
      La Mirada, California 90638
 3    (213) 335-3935 | YMA@LawAlm.com

 4    Attorney for Plaintiff

 5
 6                               UNITED STATES DISTRICT COURT

 7                              CENTRAL DISTRICT OF CALIFORNIA

 8                                    WESTERN DIVISION

 9
      CORBRUS, LLC, a Delaware limited           Case No. 2: 19-CV-10182-CJC(AGRx)
10    liability company,

11                 Plaintiff,
                                                 FIRST AMENDED COMPLAINT
12                        v.
                                                   1. FRAUD & DECEIT
13    8TH BRIDGE CAPITAL, INC., a                     (OPPRESSION AND MALICE)
      California corporation; 8TH BRIDGE
14    CAPITAL, LLC, a California limited           2. FRAUDULENT
      liability company; YOUNG HUN KIM, an            CONCEALMENT;
15    individual; OMNIA GROUP, LTD., a New            CONSTRUCTIVE FRAUD
      York company; OMNIA PROPERTIES                  (OPPRESSION AND MALICE)
16    LLC, a New York limited liability
      company; DAVID PAZ, an individual;           3. NEGLIGENT
17    JEFFER MANGELS BUTLER &                         MISREPRESENTAION
      MITCHELL LLP, a California Limited
18    Liability Partnership; CATHERINE             4. BREACH OF FIDUCIARY DUTY
      DEBONO HOLMES, an individual; SETH
19    JAMES PARDEE, an individual,                 5. PROFESSIONAL NEGLIGENCE

20                 Defendants.                     6. BREACH OF CONTRACT

21                                                 7. RICO

22
                                                 DEMAND FOR JURY TRIAL
23
24
25
26
27
28
Case 2:19-cv-10182-CJC-AGR Document 8 Filed 12/12/19 Page 4 of 5 Page ID #:169



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

                  LARRY SAXON v. ABC SALES INC., et al.
                       2:19-CV-10182-CBM(AGRx)

                      ATTACHMENT #2 TO SUMMONS


 DEFENDANTS TO BE SERVED:

 8TH BRIDGE CAPITAL, INC., a California corporation;
 2271 W Malvern Ave., Unit 167
 Fullerton, CA 92833

 8TH BRIDGE CAPITAL, LLC, a California limited liability company;
 2271 W Malvern Ave., Unit 167
 Fullerton, CA 92833

 YOUNG HUN KIM, an individual;
 8th Bridge Capital
 2271 W Malvern Ave., Unit 167
 Fullerton, CA 92833

 OMNIA GROUP, LTD., a New York company;
 187 Chrystie Street
 New York, NY 10002

 OMNIA PROPERTIES LLC, a New York limited liability company;
 187 Chrystie Street
 New York, NY 10002

 DAVID PAZ, an individual;
 Omnia
 187 Chrystie Street
 New York, NY 10002


 / / /
Case 2:19-cv-10182-CJC-AGR Document 8 Filed 12/12/19 Page 5 of 5 Page ID #:170



 JEFFER MANGLES BUTLER & MITCHELL LLP, a California Limited
 Liability Partnership;
 1900 Avenue of the Stars, 7th Floor
 Los Angeles, CA 90067

 CATHERINE DEBONO HOLMES, an individual;
 Jeffer Mangles Butler & Mitchell, LLP
 1900 Avenue of the Stars, 7th Floor
 Los Angeles, CA 90067

 SETH JAMES PARDEE, an individual
 Coblentz Patch Duffy & Bass LLP
 1 Montgomery St., Ste. 3000
 San Francisco, CA 94104
